The opinion of the court was delivered by
Brewer, J.:
Nancy Shively recovered a judgment against Samuel Dale and Mary Dale for the sum of $1,020.50 for breach of covenants in a deed of real estate from them to her. They now seek to reverse that judgment. Two questions are presented: 1st, Were the covenants in the deed broken? and 2d, If broken, what was the measure of damages?
í.^ovenant^oí broken. I. The deed is attached to and made a part of the petition, and its execution admitted in the answer. The covenants in it are, “ that they (grantors) are lawfully seized of the premises aforesaid, and the same are free and clear of all incumbrances whatsoever, and they will forever warrant and defend the same, with the appurtenances, unto the said party of the second part, her heirs and assigns, against the lawful claims of all persons whomsoever.” The deed purported to convey the entire interest in the land. The grantors were in actual possession, and surrendered the same to the grantee. She was never actually distmhed in that possession. Upon the trial it was admitted that the Dales had only an undivided one-third interest in the premises. The remaining two-thirds were purchased by defendant in error after she obtained the deed from plaintiffs in error, and before bringing this suit. Upon these facts the court below held that the covenants were broken, and that the grantee had a right of action thereon. In this we see no error. Notwithstanding some deviations in Ohio, Massachusetts, and New Hampshire, we think it well settled upon authority that the covenant of seisin *281is broken, as soon as made, if the title be bad, and that an aetion lies thereon at once without waiting for a disturbance. Kent says, (4 Kent, 471,) “ The covenants of seisin, and of a right to convey, and that the land is free from incumbrances, are personal covenants, not running with the land, or passing to the assignee; for, if not true, there is a breach of them as soon as the deed is executed, and they become choses in action which are not technically assignable.” It is said in Shep. Touch., 170, “If one supposing he hath a good estate doth covenant that he is lawfully seized, or possessed, or that he hath a good estate, or that he is able to make such an alienation, etc., and in truth he hath not, but some other hath an estate in it before, in this case the covenant is broken as soon as it is made.” See also 2 Bacon’s Abr., 574; 5 Vermont, 20; 6 Conn., 385; 10 Ohio, 320, 323, note; Sedgw. on Damages, 175; 19 Mo., 483.
2. Damages for entní^seisII. "What was the measure of damages? The general rule undoubtedly is, that upon breach of a covenant of seisin the vendee will recover the consideration paid therefor and interest- But this rU^e ^ ™Ü«>ut its exceptions, 0]ae ^s> "kKt where the vendee buys in the paramount title, the measure of damages is the amount paid therefor and interest, providing the same does not exceed the consideration money and interest. ' In 19 Mo., 483, the court say: “ The weight of American authority has determined that the covenant for seisin is broken, if broken at all, so soon as it is made,, and thereby an immediate right of action accrues to him who has received it. But in such case, the grantee is not entitled, as a matter of course, to recover back the consideration money. The damages to be recovered are measured by the actual loss at that time sustained. If the purchaser has bought in the adverse right, the measure of his damages is the amount paid. If he has been actually deprived of the whole subject of his bargain, or of a part of it, they are measured by the whole consideration money in the one case, and a corresponding part of it in the other.” See also *282Sedgw. on Damages, 176; 22 Maine, 505; Rawle on Covenants for Title, 71; 20 Maine, 260.
3 Necessary coTCi-S'as aamages. Under the term, “ the amount paid for the paramount title,” must, we think, be included not merely the sum which passes into the pockets of the holder of that title, but the expenses necessarily incurred in obtaining it, such as the cos^ deed or deeds, the acknowledgments, the stamps, the amount paid to ascertain the whereabouts of the holder of such title and to secure Ms conveyance. In this case the holders of the paramount title were Indians, living in the Indian Territory. They had to be hunted up, conveyances obtained, and the approval of the Secretary of the Interior received. All this necessitated some expense, and for this expense, together with the amounts paid the Indians, we think the grantors were liable under their covenant, provided the sum-total did not exceed the consideration actually paid for that portion of the interest in the land they had no title to, and which was acquired from these Indians. The rule in regard to such expenses is this: they may be recovered of the grantor, provided they were reasonable, and necessarily and actually paid.
Perhaps there would be little controversy as to the propriety of taking all these items into account in determining the amount of 'damages. But the court who tried this cause admitted the record of proceedings in a suit brought by J. W. Gossett against defendant in error, and testimony as to the costs and counsel fees paid by defendant in error in that case,' and included in his finding of damages all or nearly all such costs and counsel fees. There are cases where costs of counsel fees in defending and prosecuting ah action concerning the land conveyed may be recovered by the grantee upon breach of the covenant of seisin. "Was this one? To determine this we must see what that suit was and how it arose: After obtaining the deed from the Dales, Nancy Shively exchanged this tract of land for another belonging to J. W. Gossett. Conveyances of the different tracts exchanged were executed and recorded. After this exchange had been consummated-it was *283discovered that there was a misdescription, in the deed from Shively to Gossett and a partial failure of title. Gossett brought suit, alleging these facts, and that after the discovery of them the parties thereto had agreed to re-exchange upon some additional terms, but finally refused, and asking a decree for a reconveyance to him of the lands he had conveyed. During the pendency of said suit the owners of the two-thirds interest in the Dale tract, not owned by Dale, were hunted up and deeds obtained from them of their interests. These facts were set up in a supplemental answer, but nevertheless the court rendered its decree in favor of J. W. Gossett for a reconveyance, he having quit-claimed back the land he had received.
4. when copts ¿unci, attorncys1 feos are as damages, . Was this record properly received in evidence, and the costs and counsel fees paid in it properly included in the damages against the Dales? We think not. The limit to which courts have gone in holding the grantor, after breach of ■( • , •• Ins covenant oi seism, responsible tor costs ana counsel fees paid by the grantee, is this: He may be charged with the costs and counsel fees paid by the grantee in defending the title conveyed against a suit by the true owner, or in prosecuting a suit to obtain the possession which had been covenanted but never actually given. Beyond this we think the authorities have not gone, nor ought they to go. Damages beyond this are too remote to be included. They could not have been contemplated by the parties at the time of making the covenant. The grantor could foresee that if he did not deliver possession to the grantee the latter might be compelled to bring suit to determine his right to possession, and that if he did deliver possession a claimant would inevitably bring suit to settle his rights. For these manifest contingencies he should be held to have provided by his covenant of seisin. But he could not foresee all the possible sales aiid exchanges which his grantee might make, nor be held to have covenanted to save him harmless in suits growing out of such sales and exchanges. In this case the true owners conveyed without bringing suit. Possession was delivered to the grantee, and no action was necessary or brought to obtain it. *284The suit grew out of an exchange made by the grantee, and was perhaps owing to a misdescription in her deed, as much as to a defect in the title. Nor can the defect in the title be considered as the proximatev.eause of said suit, or the expenses connected therewith. Something intervened which more immediately and directly caused such litigation. We think therefore that this record was improperly received in evidence, and that the court erred in including as part of the damages the costs and expenses of defending such suit.
e. Damages; amount; aistmct items, The testimony showed that about one thousand dollars was paid for costs, expenses,'and attorneys’ fees in defending the Gossett suit and in receiving the conveyances from the Indians, but what amount was paid for each was not shown, nor what either was reasonably worth. Under testimony the whole amount ought to be rejected. The burden of proof is on the grantee to show what damages he has sustained. Proof that a gross amount was paid for two items, one of which is the basis of a legal claim and the other not, without some testimony to show what was actually applied to or what was reasonable for either, is not sufficient to sustain a finding for anything. The party holding the burden of proof must show what was paid for that which gives him a legal claim; or, if no actual apportionment was made at the time of payment, what would be a reasonable proportion of the whole amount for that item.
The judgment of the court below must be reversed and a new trial awarded.
All the Justices concurring.